          Case:21-11011-EEB Doc#:22 Filed:03/04/21                                  Entered:03/04/21 20:19:49 Page1 of 1


Fill in this information to identify your case

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1:         R. Investments, RLLP                                           Case # 20-11011-EEB
                  First Name      Middle Name                        Last Name


Debtor 2:                                                                        Chapter 11
                  First Name             Middle Name                 Last Name

Local Bankruptcy Form 1007-7.1
Disclosure Regarding Receivers

Check applicable box and complete the applicable sections.

Part 1         Disclosure

In a chapter 11 reorganization case, the following information is required pursuant to L.B.R. 1007-7:

        No receiver is in possession of debtor's property.
        A receiver is in possession of all or part of the debtor's property:
           Identification (by address or legal description) of property:
                                                       Name of creditor:
                                                       Name of receiver:
                                                   Address for receiver:
                                       Telephone number for receiver:
                                   Attorney for receiver, if applicable:
                        Address for attorney for receiver, if applicable:
            Telephone number for attorney for receiver, if applicable:
                                       Date of appointment of receiver:
                                             Court appointing receiver:
                           Case Number for court appointing receiver:

Part 2         Signature of Debtor's Attorney or Debtor (if unrepresented)

Dated:        March 4, 2021                                                      By:   /s/ Patrick R. Akers
                                                                                       Patrick R. Akers
                                                                                       Signature

                                                                                 Bar Number (if applicable): 54803 CO
                                                                                 Mailing Address: 1400 16th Street, 6th Floor
                                                                                                      Denver, CO 80202-1486
                                                                                 Telephone number:      (303) 292-2900
                                                                                 Facsimile number:    (303) 292-4510
                                                                                 E-mail address:   patrick.akers@moyewhite.com




L.B.F. 1007-7.1 (12/17)                                                                                                                   Page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
